Lewis, P.
(after stating the case), delivered the opinion of the court.
The defendant’s contention on the merits in the trial court and here, is that the statute upon which the indictment was founded is, so far as it applies to a case like the present, repugnant to the Constitution of the United States, which gives to Congress the power to regulate commerce among the several states. The precise propositions contended for on this *97point, are — (1) That the act of transportation mentioned, in the proceedings was commerce between the states; (2) that such commerce is, as to all matters that admit, of uniformity of regulation, subject only to congressional regulation; (3) that section 3801 of the Code is a regulation of commerce; and (4) that as such it cannot be applied to interstate commerce or to the train in question.
It is an historical fact, well known, that to secure uniformity and freedom in commercial intercourse, and with that view to establish a single government empowered to regulate commerce, was the chief consideration that lead to the formation and adoption of the Federal Constitution. Accordingly that instrument ordains that “ Congress shall have power to regulate commerce with foreign nations, and among the several states, and with the Indian tribes.” Article I, § 8.
The power thus conferred, as the Supreme Court of the United States has repeatedly decided, is complete and exclusive. It is the unlimited power, in other words, to prescribe rules by which commerce shall be governed, and to determine how far it shall be free and untrammeled. Any attempt, therefore, by a state to regulate foreign or interstate commerce, is the attempted exercise of a power which has been surrendered by the states, and granted exclusively to the national government. It is an attempt to do that which Congress alone is authorized to do, and hence is a nullity.
As was said in Hannibal, &c. R. R. Co. v. Husen, 95 U. S. 465 : “ Whatever may be the power of a state over commerce that is completely internal, it can no more prohibit or regulate that which is interstate, than it can that which is with foreign nations. Power over one is given by the constitution to Congress in the same words in which it is given over the other, and in both cases it is necessarily exclusive.” And in a subsequent part of the same opinion it was said that transportation is not only essential to commerce, but that it is commerce itself, and that every obstacle to it, or burden laid- upon it, by legislative *98authority, is regulation. See, also, County of Mobile v. Kimball, 102 U. S. 691; McCall v. California, 136 U. S. 104.
“ It cannot be too strongly insisted upon,” said the court in Wabash, &c. R. R. Co. v. Illinois, 118 U. S. 557, “ that the right of continuous transportation from one end of the country to the other, is essential in modern times to that freedom of .commerce from the restraints which the states might choose to impose upon it, that the commerce clause of the constitution was intended to secure. And it would be a very feeble'and almost useless provision, but poorly adapted to secure the entire freedom of commerce among the states, which was deemed essential to a more perfect union by the framers of the constitution, if, at every stage of the transportation of goods and chatties through the country, the state within whose limits a part of the transportation must be done, could impose regulations concerning the price, compensation, or taxation, or any other restrictive regulation interfering with and seriously embarrassing this commerce.”
And in a still more recent case it was remarked that, in the matter of interstate commerce, the United States are but one country, and are, and must be subject to one system of regulations, and not to a multitude of systems. Robbins v. Shelby County Taxing District, 120 U. S. 489.
There is, indeed, what has been termed a kind of neutral ground; which may be constitutionally occupied by the state, so long as it interferes with no act of Congress. Thus, where the subject is local in its nature or sphere of operation, such as the establishment of highways, the construction of bridges over navigable streams, the regulation of harbor pilotage, the erection of wharves, piers and docks — in these and other like cases, which are considered as mere aids rather than regulations of commerce, the state may act until Congress supersedes its authority. But where the subject is national in its character, admitting of uniformity of regulation, such as the transportation and exchange of commodities between the states, Congress alone can act upon it.
*99The ease of Cooley v. Port Wardens of Philadelphia, 12 How. 299, is sometimes cited as an authority to the contrary — that is, for the proposition that in the absence of congressional action, a state may regulate interstate commerce within, its own territorial limits. But this statement is broader than the decision justifies; for it was expressly said in that case that “ whatever subjects of this power are in their nature national, or admit of only one uniform system, or plan of regulation, may he justly said to he of such a nature as to require exclusive legislation hv Congress.”
And in the very recent case of Leisy v. Hardin, 135 U. S. 100, knowm as “ the Original Package Case,” where the subject-is'fully considered, Mr. Chief-Justice Puller, in delivering the opinion of the court, used the following language :
“ The poiver to regulate commerce among the states is a unit, but, if particular subjects Avithin its operation do not require the application of a general or uniform system, the states may legislate in regard to- them with a aucav to local needs and circumstances, until Congress otheiwA’ise directs; but the poiver thus exercised by the states is not identical in its extent Avith the power to regulate commerce among the states. The poiver to pass laws in respect to internal commerce, inspection laws, quarantine laivs, health law's, and laws in relation to bridges, ferries and highways, belongs to the class of poAvers pertaining to locality, essential to local inter-communication, to the progress and development of local prosperity, and to the protection, the safety and welfare of society, originally necessarily belonging to, and upon the adoption of the constitution reserved by the states, except so far as falling within the scope of a poAA'er confided to the general government.” But these poAvers, it Avas said, “ though they may he said to partake of the nature of the power granted to the general gOA'ernment, are strictly not such, hut are simply local poAvers, w'hicli have full operation until or unless circumscribed by the action of Congress in effectuation of the general poAver.”
*100And in the same case the principle was again announced, as it had often been before, that the transportation of passengers or of merchandise from one state to another, is in its nature not local but national, and, therefore, admitting of but one regulating power.
These authorities, which are only a few of many that might be cited to the same effect, are sufficient to show the invalidity-of legislation by the states in regard to subjects of commerce which are in their nature national, no matter what may be the avowed object of such legislation, and that nothing is gained by calling it the police power. The subject was elaborately discussed, and with his accustomed force, by Mr. Justice Miller in Henderson v. Mayor of New York, 92 U. S. 259, where it was declared that however difficult it may often be to distinguish between one class of legislation and another, it is clear from our complex form of government that whenever the statute of a state invades the domain of legislation which belongs exclusively to Congress, it is void, no matter under what class of power it may fall, or how closely allied to powers conceded to belong to the states.
In Hannibal, &c. R. R. Co. v. Husen, supra, it'was said: “ We admit that the deposit in Congress of the power to regulate foreign commerce and commerce among the states, was not a surrender of that which may properly be denominated police power. What that power is, it is difficult to define with sharp precision. It is generally said to extend to making regulations promotive of domestic order, morals, health and safety. * * * But whatever may be the nature and reach of that power,” it was added “it cannot be exercised over a subject .confided exclusively to Congress by the Federal Constitution. Tt cannot invade the domain of the national government.”
Uor does it matter in such a case that Congress has not acted; for it is now settled that the silence of Congress is not only not a concession that the powers reserved by the states may be exerted as if the specific power had not been else-*101whore reposed, hut on the contrary, the only legitimate conclusion is that the general government intended that power should not he affirmatively exercised, and the action of the states cannot he permitted to effect that which would he incompatible with such intention. “ Hence,” as -was decided in Leisy v. Hardin, 135 U. S. 100, following many previous decisions, “ inasmuch as interstate commerce, consisting in the transportation, purchase, sale and exchange of commodities, is national in its character, and must be governed by a uniform system, so long as Congress does not pass any law to regulate it, or allowing the states so to do, it thereby indicates its will that such commerce shall be tree and untrammeled.”
In Norfolk & Western R. R. Co. v. Pennsylvania, 136 U. S. 114, the court, in an opinion by Mr. Justice Lamar, said:
“ Whenever a commodity has begun to move as an article of trade from one state to another, commerce in that commodity between the states has commenced. The fact that several different and independent agencies are employed in transporting the commodity, some acting entirely in one state, and some acting through two or more states, does in no respect affect the character of the transaction. To the extent in which each agency acts in that transaction, it is subject to the regulation of Congress.”
It is also a well-established principle that an article of commerce transported from one state to another, is protected by the constitution against interfering state legislation, until it has mingled with and become a part of the common mass of property within the latter state; and if this be so, a fortiori is protected while in transitu. Brown v. Maryland, 12 Wheat. 419; Welton v. Missouri, 91 U. S. 275; Leisy v. Hardin, 135 Id. 100.
Tested by these principles, which are axiomatic, it is clear that the judgment complained of is erroneous.
That the transportation of the coal and coke mentioned in the proceedings, was an act of commerce, national in its character, is too plain to admit of doubt. And it is equally celar *102that the legislation in question, in so far as it extends to a ease like the present, is unwarranted and void. A statute Avhich forbids the running of interstate freight trains betAveen sunrise and sun-set on a Sunday, is, by its necessary operation, no matter Avhat its professed object may be, a regulation of commerce. At all events, it is an obstruction to interstate commerce, AAdiich for the purposes of the present case, amounts to the same thing; for,'in any AÚ6A\r, it is an invasion of the exclusiAre domain of Congress, and, therefore, void.
To say that the state may, in the exercise of her police poAvers, enforce by statute observance of the Sabbath, not as a religious duty but as a day of rest, is no ansAver to the constitutional objection here raised. The validity of such legislation, when not in conflict with a higher law, is acknowledged by all, and its wisdom and propriety denied by none — certainly not by this court. But when, in a case like the present, it contravenes the Constitution of the United States, the latter must prevail, because it is “the supreme law” in all.matters relating to the regulation of interstate commerce.
Such a statute, if passed by Congress, so far as it'concerns foreign or interstate commerce, would be valid, not, however, as the exercise of police poAver, but as a regulation of commerce. And the reason AAdiich would make such legislation valid as an act of Congress, makes it invalid as an act of a state legislature.
As to the effect of the statute in question, if sustained, upon the commercial interests of the country, avc need not stop to inquire. It is enough to say that, to the extent indicated, it is not Adalid.
In Henderson v. Mayor of New York, supra, it was decided that Avhatever may be the nature and extent of the police power of a state, “ no definition of it, and no urgency for its use, can authorize a state to exercise it in regard to a subject-matter AAdiich has been confided exclusively to the discretion of Congress by the constitution.”
This principle was reaffirmed in Leisy v. Hardin, where it is *103said that such a subject-matter is not within the police power of a state, unless placed there by congressional action. And the observations of Mr. Justice Mathews in Bowman v. Chicago, &c. Ry. Co., 125 U. S. 465, were quoted with approval, to the effect that in view of the commercial anarchy and confusion that would result from the diverse exertions of power by the several states of the Union, it cannot be supposed that the constitution or Congress have intended to limit the freedom of commercial intercourse among the people of the several states.
The fact, if it be a fact, that the statute in question was not intended as a regulation of commerce, does not, we repeat, affect the case. There may be no purpose, it has been held, upon the part of a legislature to violate the constitution, and yet a statute enacted under the forms of law may, by its necessary operation, injuriously affect rights secured by the constitution, in which case the statute to that extent must be 'declared void. Brimmer v. Rebman, 138 U. S. 78. This is merely stating in different form the proposition affirmed in the Henderson Case, namely, that in whatever language a statute may be framed, its constitutional validity must be determined by its natural and reasonable effect — a proposition that would seem to be incontrovertible.
In the last-mcutioned case, a statute of Yew York which required the master or owner of every vessel landing passengers at the port of Yew York from a foreign country to give a bond in a prescribed penalty for each passenger so landed, as an indemnity against any expense to be incurred by the state or city for the support of such- passengers, was held void, as being a regulation of commerce, although it was sought to be sustained as a police regulation to protect the state against the influx of paupers, the practical result of the statute being to impose a burden upon all the passengers so landed from a foreign country.
So in the case of Chy Lung v. Freeman, 92 U. S. 275, a similar statute of California, intended to prevent the introduction *104of lewd women into that state, was held void, as going beyond the necessity of the case, and amounting, in its practical operation, to a regulation of foreign commerce.
Upon the same principle, statutes prohibiting the introduction of intoxicating liquors into the states enacting them, have been held to he infringements of the commerce clause of the constitution, and not valid police regulations to guard against the evils of intemperance. And numerous illustrations of the same principle are to he found in the adjudged cases, all of which show that when in the attempted exercise of the police power, no matter upon what ground it is sought to he exercised, the action of a state comes in conflict with a power vested exclusively by the constitution in Congress, such attempt is a nullity; and the present case comes within this principle.
The pówer of the state to enforce observance of the Sabbath, as a police regulation, stands upon no higher footing than her power to guard against the evils of vice or intemperance, or of imported pauperism, or infectious diseases. In either case the nature and extent of the power is exactly the same, and there is no principle for holding otherwise.
Our attention has been called in this connection to State v. Railroad Company, 24 W. Va. 783, wherein a “ Sunday Law,” so called, similar to the one we have been considering, was upheld under circumstances resembling those of the present case. The court in that case admitted that transportation between the states is commerce between the states, and that such commerce is necessarily under the exclusive control of Congress. But it denied that' non-action by Congress is equivalent to a declaration that such commerce shall he free -and untrammeled, and upon that ground sustained the statute in toto.
As to the last proposition, we have already shown by the cases referred to — some of them decided since that ease was decided — that the rule is otherwise, and, after a careful exami*105nation of tlie case, we find nothing in it to raise a doubt that the rule has been rightly settled.
The judgment must, therefore, be reversed, and the defendant discharged from further prosecution under this indictment, which ought to have been quashed.